        Case 2:20-cv-01855-MCE-CKD Document 9 Filed 09/24/20 Page 1 of 2


1    Treven I. Tilbury (SBN 210052)
     Adrian J. Webber (SBN 259118)
2    REYNOLDS TILBURY WOODWARD LLP
3    11601 Blocker Drive, Suite 105
     Auburn, CA 95603
4    Telephone: (530) 885-8500
     Facsimile: (530) 885-8113
5
6    Attorneys for Plaintiffs WILLIAM BLACKBURN
     and BRAD MICKELSEN
7
8
                                    UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
                                                          Case No.: 2:20-cv-01855-MCE-CKD
11   WILLIAM BLACKBURN, BRAD
     MICKELSEN,
12                                                        WAIVER OF PERSONAL APPEARANCE
                     Plaintiffs,                          AND ORDER WAIVING PERSONAL
13                                                        APPEARANCE
                     vs.
14
     GROWLIFE, INC., a Delaware corporation;
15   MARCO HEGYI, an individual; MARK
16   SCOTT, an individual; and DOES 1 - 100,
     inclusive,
17
                     Defendants.
18
19
20            Given the COVID-19 pandemic and to avoid unnecessary contact, Plaintiffs William

21   Blackburn and Brad Mickelsen (collectively “Plaintiffs”) hereby waive their right to appear in

22   person at the September 29, 2020, or at such other time that the hearing may be rescheduled by the

23   Court, hearing regarding Plaintiffs’ request for Preliminary Injunction. Plaintiffs further consent to

24   representation by their counsel of record via videoconference or any other method approved by the

25   Court.

26
     Dated: September 21, 2020                     ______________________________
27                                                       William Blackburn, Plaintiff
28


     {00013653.1}
                                                       1
                                   WAIVER OF PERSONAL APPEARANCE AND ORDER
        Case 2:20-cv-01855-MCE-CKD Document 9 Filed 09/24/20 Page 2 of 2


1    Dated: September 21, 2020                    ______________________________
                                                        Brad Mickelsen, Plaintiff
2
3                                                  ORDER
4           The Court, having considered Plaintiffs’ waiver of personal appearance and consent to video
5    conference hearing, hereby orders that Plaintiffs’ right to appear personally at the hearing scheduled
6    for September 29, 2020, is waived and Plaintiffs shall appear through their counsel via
7    videoconference or as otherwise directed by the Court.
8           IT IS SO ORDERED.
9    Dated: September 24, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     {00013653.1}
                                                     2
                                 WAIVER OF PERSONAL APPEARANCE AND ORDER
